Specification
Amendments to the title were received on 07/28/2022.  The changes are acceptable.
Drawings
The drawings were received on 07/28/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 (b) is withdrawn in view of Applicant’s amendment filed 07/28/2022.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, calibration of mechanism parameters of the standard sample; wherein relation functions of the standard sample are obtained based on the dual-embedded decoupling; wherein a first relation function is a relation function between a temperature and a first voltage deviation                         
                            ∆
                            
                                
                                    U
                                
                                
                                    c
                                    t
                                    ,
                                    T
                                
                            
                        
                     caused by a change of a charge transfer resistance                         
                            
                                
                                    R
                                
                                
                                    c
                                    t
                                
                            
                        
                    , when the standard sample battery is not aging; a second relation function is a linear relationship function between an aging state and a second voltage deviation                         
                            ∆
                            
                                
                                    U
                                
                                
                                    S
                                    E
                                    I
                                    ,
                                    c
                                    y
                                    c
                                    l
                                    e
                                    ,
                                    T
                                
                            
                        
                     at the same temperature; wherein the second voltage deviation                         
                            ∆
                            
                                
                                    U
                                
                                
                                    S
                                    E
                                    I
                                    ,
                                    c
                                    y
                                    c
                                    l
                                    e
                                    ,
                                    T
                                
                            
                        
                     is caused by a Solid Electrolyte Interface film resistance after eliminating an influence of the charge transfer resistance                         
                            
                                
                                    R
                                
                                
                                    c
                                    t
                                
                            
                        
                     , a third relation function is a relationship function between a linear relationship coefficient and the temperature…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MIFTAHULLATIF et al. (US Patent Application Publication 2020/0341064 A1) discloses a system and method for routing at least one message to a component connected to a telecommunications network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862